JOHN W. PRUNTY, Circuit Judge.
Upon review of the record and after oral argument before the court, the court finds as follows—
That certain alleged bolita tickets were taken from the person of the appellant by police officers while they were conducting a search of a pool hall pursuant to authority of a duly issued search warrant.
The search warrant provided the officers with authority to search the premises described and “all persons therein who shall be connected with or suspected of being connected with the operating or maintaining or possession of said gaming or gambling games, lottery devices, equipment, paraphernalia, and all other things . . .”
*84The evidence indicated that appellant was lawfully in the premises engaged in a game of or about to engage in a game of pool. He had no connection with the premises or any phase of its operation. He was not an habituate of the place and was not under suspicion for having any part in the operations carried on there.
The search warrant held by the officers could not be properly extended to permit search and seizure of articles held on the person of one lawfully on the premises and not shown to have had or to have even been suspected of any relationship to the premises or the operations therein conducted.
The trial court should have granted appellant’s motion to suppress the evidence presented by the officers which they obtained from appellant’s person.
The judgment and sentence of the trial court are hereby reversed.